Citation Nr: 0022711	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-34 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for rheumatic heart 
disease, status post-operative aortic valve replacement, 
currently evaluated 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

3.  Entitlement to service connection for generalized 
arteriosclerosis, coronary artery disease, and peripheral 
vascular disease.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active service from July 1953 to October 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) September 1997 rating decision which denied a 
rating in excess of 30 percent for the service-connected 
rheumatic heart disease, status post-operative aortic valve 
replacement, entitlement to TDIU, and service connection for 
generalized arteriosclerosis and coronary artery disease with 
peripheral vascular disease.

Appellate consideration of entitlement to an increased rating 
for rheumatic heart disease, status post-operative aortic 
valve replacement, is held in abeyance pending completion of 
the development requested in the remand below.  With regard 
to the veteran's TDIU claim, the Board finds it appropriate 
to forego adjudication of this issue while the claim of 
increased rating for service-connected rheumatic heart 
disease is being developed and considered.  The increased 
rating and TDIU claims are inextricably intertwined because 
adjudication of the increased rating claim may affect the 
merits and outcome of an adjudication of the TDIU claim.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).


FINDINGS OF FACT

1.  The veteran's arteriosclerosis, coronary artery disease, 
and/or peripheral vascular disease were not evident in 
service or for many years thereafter.  

2.  Competent medical evidence does not show that the 
currently-diagnosed arteriosclerosis, coronary artery 
disease, and peripheral vascular disease are related to the 
veteran's active service period or any incident occurring 
therein.  

3.  Medical evidence demonstrates that his arteriosclerosis, 
coronary artery disease, and peripheral vascular disease are 
unrelated to the service-connected rheumatic heart disease, 
status post-operative aortic valve replacement.


CONCLUSION OF LAW

The veteran's arteriosclerosis, coronary artery disease, and 
peripheral vascular disease were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred, and they are not proximately due to or 
the result of service-connected rheumatic heart disease, 
status post-operative aortic valve replacement.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by a veteran's period of active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be allowed on a 
presumptive basis for cardiovascular-renal diseases, if the 
pertinent disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), the U.S. Court of 
Appeals for Veterans Claims (the Court) made clear that 
service connection may be granted for a disorder found to be 
proximately due to or the result of a service-connected 
disability, as well as when it is shown that the claimed 
disability has been aggravated by service-connected 
disability.  In such cases, according to the Court, a basis 
exists on which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation.  Cf. 
38 C.F.R. § 3.322 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  The Court established the following rules 
with regard to claims addressing the issue of chronicity.  
Chronicity under 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records document treatment for 
cardiovascular symptoms and impairments including rheumatic 
fever, lower extremities pain and swelling, easy 
fatigability, and shortness of breath, diagnosed as rheumatic 
heart disease with aortic insufficiency (functional class II 
and therapeutic class C), but arteriosclerosis, coronary 
artery disease, and/or peripheral vascular disease were not 
diagnosed at any time during active service.  

By RO rating decision in June 1956, service connection was 
granted for the veteran's rheumatic heart disease, and a 30 
percent rating was assigned.  That decision was based on his 
service medical records and March 1956 VA medical examination 
report diagnosing inactive rheumatic heart disease, disease 
of the aortic valve with aortic insufficiency, and likely 
stenosis.  

VA hospitalization records from November to December 1993 
document treatment of the veteran's aortic stenosis; in 
November 1993, aortic valve replacement surgery was 
performed; he tolerated the procedure well and was discharged 
home on the 8th post-operative day (by RO rating decision in 
March 1994, the evaluation of the service-connected rheumatic 
heart disease, status post-operative aortic valve 
replacement, was assigned a temporary total rating from 
November 14, 1993 through December 1994; a 30 percent rating 
was assigned on January 1, 1995).  

On VA cardiovascular examination in January 1995, the veteran 
indicated that he had symptoms of heart disease including 
shortness of breath, swelling of the ankles, chest pain, and 
syncopal episodes since service; reportedly, he developed 
carotid artery disease, had right carotid artery surgery, and 
would undergo left carotid artery surgery in the future.  On 
examination, history of old rheumatic heart disease with 
aortic valve defect resulting in congestive heart failure, 
aortic valve replacement, and history of carotid artery 
stenosis were diagnosed.  

VA hospitalization records in April 1995 document treatment 
due to inadequate anticoagulation of the veteran's mechanic 
aortic valve; on examination, he denied fever, chills, 
nausea, vomiting, diarrhea, chest pain, palpitations, 
syncope, orthopnea, paroxysmal nocturnal dyspnea, lower 
extremity edema, or headaches.  Inadequate anticoagulation, 
status post-operative aortic valve replacement with 
mechanical valve, hypercholesterolemia, chronic obstructive 
pulmonary disease, and status post right carotid 
endarterectomy were diagnosed.  

On VA cardiovascular examination in August 1997, the veteran 
reported intermittent chest pain, claudication, shortness of 
breath and dizzy spells on exertion.  X-ray study of the 
chest showed post sternotomy for aortic valve replacement; 
the cardiomediastinal silhouette was within normal limits.  
Status post aortic valve replacement with normally 
functioning valves on last echocardiogram in March 1995, 
hypercholesterolemia by history, chronic obstructive 
pulmonary disease, peripheral arteriosclerosis, status post 
right carotid endarterectomy in August 1994 and loud bruits 
over the left carotid and both femoral arteries, and history 
of claudication were diagnosed.  

On VA cardiovascular examination in March 1998, including a 
review of the claims file, the veteran indicated that he 
continued to have intermittent chest pain, shortness of 
breath and dizzy spells on exertion, and fatigue and cramping 
of the legs on walking.  Examination revealed a grade II/VI 
systolic murmur with a diastolic click at the aortic area; 
the skin of the feet was warm to touch, and there was no 
evidence of peripheral edema; low bruits were heard over both 
femoral arteries, and the right dorsalis pedis and left 
posterior tibial were absent; the brachial arteries were 
tortuous and sclerotic; X-ray study of the chest was 
"stable" since August 1997, showing status post aortic 
valve replacement with normal heart size and no evidence of 
congestive heart failure or acute infiltrates.  Status post-
operative aortic valve replacement with good cardiac status 
and good prognosis with continued treatment, 
hypercholesterolemia by history, peripheral arteriosclerosis, 
status post right carotid endarterectomy, loud bruit over the 
left carotid and over both femoral arteries, and history of 
claudication were diagnosed.  The examiner opined that there 
was no relationship between the service-connected rheumatic 
heart disease with aortic valve replacement and the 
generalized arteriosclerosis with coronary artery disease and 
peripheral vascular disease.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for generalized arteriosclerosis, coronary artery 
disease, and peripheral vascular disease.  Although the 
veteran's service medical records document treatment for 
cardiovascular symptoms and impairment, diagnosing rheumatic 
heart disease (for which service connection is currently in 
effect), arteriosclerosis, coronary artery disease, and/or 
peripheral vascular disease were not diagnosed at any time 
during active service or for many years thereafter.  While 
post-service clinical evidence documents intermittent 
treatment for various cardiovascular symptoms, and 
arteriosclerosis, coronary artery disease, and peripheral 
vascular disease were diagnosed including on VA 
cardiovascular examination in March 1998, there is no 
competent medical evidence suggesting that such 
cardiovascular disability may be related to his active 
service period or any incident occurring therein.

Most importantly, the veteran was examined and his claims 
file was reviewed by VA in March 1998.  On examination, 
generalized arteriosclerosis, coronary artery disease, and 
peripheral vascular disease were diagnosed (in addition to 
the veteran's service-connected status post-operative aortic 
valve replacement); the examiner expressly opined following 
that examination and review that there was no relationship 
between the veteran's service-connected cardiovascular 
disability and the arteriosclerosis, coronary artery disease, 
and peripheral vascular disease.

The Board is mindful of the veteran's contentions that his 
arteriosclerosis, coronary artery disease, and/or peripheral 
vascular disease had their onset in active service and/or are 
related to his service-connected rheumatic heart disease, 
status post-operative aortic valve replacement.  However, to 
establish service connection, competent medical evidence 
providing a nexus between the current disability and service 
is required.  See Caluza, 7 Vet. App. 498; see also, 
Rabideau, 2 Vet. App. 141.  While he is competent as a layman 
to describe the pertinent symptoms he experienced, see 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.  Thus, he 
is not competent to conclude, in clinical terms, that his 
arteriosclerosis, coronary artery disease, and/or peripheral 
vascular disease are related to active service, any incident 
occurring therein, or his service-connected rheumatic heart 
disease.

Moreover, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
disabilities are related to combat service.  Thus, 
38 U.S.C.A. § 1154(b) (West 1991) is inapplicable in this 
case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Such is not the case here 
where the weight of the evidence is to the effect that the 
veteran's arteriosclerosis, coronary artery disease, and 
peripheral vascular disease were not incurred in or 
aggravated during service, and that they are not related to 
the service-connected rheumatic heart disease.


ORDER

Service connection for generalized arteriosclerosis, coronary 
artery disease, and peripheral vascular disease is denied.


REMAND

The claim for a rating in excess of the current 30 percent 
for service-connected rheumatic heart disease, status post-
operative aortic valve replacement, is well grounded as it is 
capable of substantiation.  Murphy, 1 Vet. App. 78.  This 
finding is based on his assertion that the disability has 
increased in severity.  Proscelle v. Derwinski , 1 Vet. App. 
629 (1992).  If a claim is well grounded, VA has a duty to 
assist in developing facts pertinent to the claim to include 
a thorough contemporaneous VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

As noted above, the most recent VA cardiovascular examination 
in March 1998 discussed the nature and severity of the 
impairment resulting from the veteran's service-connected 
cardiovascular disability.  However, during the pendency of 
this appeal, the rating criteria under which diseases of the 
cardiovascular system are rated were amended, effective 
January 12, 1998.  38 C.F.R. § 4.104 (1999) (62 Fed. 
Reg. 65,219 (Dec. 11, 1997)).  Although the RO rated the 
veteran's claim of increased rating for rheumatic heart 
disease, status post-operative aortic valve replacement, 
under the newly-amended regulation (see December 1999 
supplemental statement of the case), the March 1998 VA 
cardiovascular examination report is inadequate to permit a 
fully informed evaluation of that disability under the newly 
amended regulation.  See 38 C.F.R. § 4.104, Note 2.  Thus, 
further development of the medical evidence, in compliance 
with the recently amended 38 C.F.R. Part 4 is required.  The 
aforementioned changes were substantive in nature and 
reasonably require another medical assessment applying the 
revised criteria to permit an informed determination of the 
veteran's increased rating claim.  Thus, applicability of the 
above regulatory changes should be addressed on medical 
evaluation, as requested below.  Neither the veteran nor the 
Board may make medical determinations.  See Grottveit, 5 Vet. 
App. 91.  

Moreover, the VA General Counsel concluded recently that 
certain parts of the Veterans Benefits Administration 
Adjudication Procedure Manual M21-1 (Manual M21-1), Part VI, 
pertaining to claims involving rheumatic heart disease, 
 11.18d.-f., constitute regulations which are substantive 
and binding on VA.  VA O.G.C. Prec. Op. No. 6-2000 (May 19, 
2000).  Particularly significant in this case is  11.18f. 
(2), which provides that "[i]f verified rheumatic heart 
disease has been demonstrated, the effect of subsequent onset 
of hypertensive or arteriosclerotic heart disease which may 
also produce heart muscle changes and congestive failure 
cannot be satisfactorily dissociated from the rheumatic 
changes.  Evaluate the combined cardiac disability as one 
entity under the service-connected heart disease code."  

In this case, there is clear medical diagnosis of 
arteriosclerosis, coronary artery disease, and peripheral 
vascular disease, but such diseases are not service-
connected.  In the normal course of events, impairment 
resulting therefrom is not subject to disability rating but, 
as competent medical evidence of record shows verified 
rheumatic heart disease (and aortic valve replacement), the 
veteran's combined cardiac disability should be evaluated, if 
appropriate, as one entity under the Diagnostic Code for the 
service-connected rheumatic heart disease.  Again, it is 
stressed that neither the veteran nor the Board may make 
medical determinations, see Grottveit, 5 Vet. App. 91, and 
the pertinent portions of the Manual M21-1, Part VI, 
 11.18d.-f. (along with the pertinent rating criteria for 
rating cardiovascular disabilities) must be reviewed by the 
examiner in conjunction with the VA cardiovascular 
examination requested below.

Finally, the veteran's TDIU claim must be readjudicated by 
the RO after completion of the development requested below.  
As the analysis of the claim is dependent on the ratings 
assigned his service-connected disabilities, this claim is 
inextricably intertwined with his increased rating claim.  
Harris, 1 Vet. App. at 183.

Thus, the claims of increased rating for rheumatic heart 
disease, status post-operative aortic valve replacement, and 
TDIU are REMANDED for the following:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his cardiovascular disability since 
January 1995.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment (not 
already of record) should be obtained by 
the RO and incorporated into the claims 
folder.

2.  The veteran should then be afforded 
another VA cardiovascular examination to 
determine the nature and severity of his 
service-connected rheumatic heart 
disease, status post-operative aortic 
valve replacement.  The claims folder, 
the information necessary for the 
examiner to make findings concerning the 
rating of the service-connected 
cardiovascular disability in accordance 
with new criteria effective January 12, 
1998 (38 C.F.R. § 4.104), and pertinent 
portions of M21-1, Part VI,  11.18d.-
f., with respect to cardiovascular 
disabilities, must be provided the 
examiner for review in conjunction with 
the examination; the examination report 
must reflect a review of the claims file 
and the pertinent evidence referable to 
the service-connected cardiovascular 
disability contained therein.

3.  The RO should then review the 
veteran's claim for increased rating for 
rheumatic heart disease, status post-
operative aortic valve replacement, in 
accord with VA O.G.C. Prec. Op. No. 6-
2000, and the new criteria referable to 
diseases of cardiovascular system 
(38 C.F.R. § 4.104), applying the 
criteria most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

4.  After assigning the appropriate 
disability rating to the veteran's 
service-connected cardiovascular 
disability, the RO should again review 
the claim for TDIU.

5.  The RO should review the record, and 
specifically document consideration of 
38 C.F.R. § 3.321(b)(1).  Floyd v. 
Brown, 9 Vet. App. 88 (1996) (the Board 
is precluded from assigning an 
extraschedular rating in the first 
instance).  The RO should carefully 
review the examination report to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall, 11 Vet. App. 268.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



